


110 HR 3782 IH: Foreign Intelligence Surveillance Modernization Act of

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3782
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2007
			Mr. Holt (for
			 himself, Mr. Tierney,
			 Ms. Schakowsky,
			 Ms. Watson, and
			 Mr. Nadler) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reiterate the exclusivity of the Foreign Intelligence
		  Surveillance Act of 1978 as the sole authority to permit the conduct of
		  electronic surveillance, to modernize surveillance authorities, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Foreign Intelligence Surveillance Modernization Act of
			 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—CONSTRUCTION OF FOREIGN INTELLIGENCE SURVEILLANCE
				AUTHORITY
					Sec. 101. Reiteration of chapters 119 and 121 of title
				18, United States Code, and Foreign
				Intelligence Surveillance Act of 1978 as exclusive means by which domestic
				electronic surveillance may be conducted.
					Sec. 102. Information for Congress on the terrorist
				surveillance program and similar programs.
					Title II—APPLICATIONS AND PROCEDURES FOR ELECTRONIC SURVEILLANCE
				FOR FOREIGN INTELLIGENCE PURPOSES
					Sec. 201. Extension of period for applications for orders for
				emergency electronic surveillance and physical search.
					Sec. 202. Foreign Intelligence Surveillance Court
				matters.
					Sec. 203. Document management system for applications for
				orders approving electronic surveillance.
					Sec. 204. Additional personnel for preparation and
				consideration of applications for orders approving electronic surveillance and
				physical search.
					Sec. 205. Training of intelligence community personnel in
				foreign intelligence collection matters.
					Sec. 206. Enhancement of electronic surveillance authority in
				wartime and other collection.
					Title III—Clarifications to the Foreign Intelligence Surveillance
				Act of 1978
					Sec. 301. Repeal of Protect America Act.
					Sec. 302. Acquisition of foreign-to-foreign
				communications.
					Title IV—OTHER MATTERS
					Sec. 401. Authorization of appropriations.
					Sec. 402. Effective date.
					Sec. 403. Sunset.
				
			2.DefinitionsIn this Act:
			(1)Congressional intelligence
			 committeesThe term
			 congressional intelligence committees means—
				(A)the Select Committee on Intelligence of the
			 Senate; and
				(B)the Permanent Select Committee on
			 Intelligence of the House of Representatives.
				(2)Electronic
			 surveillanceThe term electronic surveillance has
			 the meaning given such term in section 101(f) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801(f)).
			(3)Physical
			 searchThe term physical search has the meaning
			 given such term in section 301(5) of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1821(5)).
			(4)Pen register and
			 trap and trace deviceThe terms pen register and
			 trap and trace device have the meaning given such terms in
			 section 3127 of Title 18.
			(5)Foreign Intelligence Surveillance
			 CourtThe term Foreign
			 Intelligence Surveillance Court means the court established by section
			 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803(a)).
			(6)United States personThe term United States person
			 has the meaning given such term in section 101(i) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801(i)).
			ICONSTRUCTION OF FOREIGN INTELLIGENCE
			 SURVEILLANCE AUTHORITY
			101.Reiteration of chapters 119 and 121 of
			 title 18, United States Code, and Foreign
			 Intelligence Surveillance Act of 1978 as exclusive means by which domestic
			 electronic surveillance may be conducted
				(a)Exclusive
			 meansSection 2511(2)(f) of Title 18, United States Code, is
			 amended by striking and procedures in this chapter and all that
			 follows, and inserting and procedures in this chapter, chapters 121 and
			 206 of this title, and the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) shall be the exclusive means by which electronic
			 surveillance, as defined in section 101 of such Act, the interception of
			 domestic wire, oral, and electronic communications, the accessing of stored
			 electronic communications, and the installation and use of pen registers and
			 trap and trace devices may be conducted..
				(b)Amendment to Foreign Intelligence
			 Surveillance Act of 1978Section 109(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1809(a)) is amended by striking
			 authorized by statute each place it appears and inserting
			 authorized by titles I or IV of the Foreign Intelligence Surveillance
			 Act (50 U.S.C. 1801–1811 and 1841–1846), or chapters 119, 121, or 206 of title
			 18, United States Code, and section 307(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1827(a)) is amended by striking as
			 authorized by statute and inserting as authorized by title III
			 of the Foreign Intelligence Surveillance Act (50 U.S.C. 1821–1829) or Rule 41
			 of the Federal Rules of Criminal Procedure or any other warrant issued by a
			 court of competent jurisdiction.
				(c)Amendment to Title
			 18, United States CodeSection 2511(2)(a)(ii)(B) of title 18,
			 United States Code, is amended by striking statutory
			 requirements and inserting requirements under titles I and IV of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.),
			 this chapter, or chapter 121 or 206 of this title.
				102.Information for Congress on the terrorist
			 surveillance program and similar programsAs soon as practicable after the date of the
			 enactment of this Act, but not later than seven days after such date, the
			 President shall fully inform each member of the congressional intelligence
			 committees on the following:
				(1)The Terrorist Surveillance Program of the
			 National Security Agency.
				(2)Any program in existence from September 11,
			 2001, until the effective date of this Act that involves, whether in part or in
			 whole, the electronic surveillance of United States persons in the United
			 States for foreign intelligence or other purposes, and which is conducted by
			 any department, agency, or other element of the United States Government, or by
			 any entity at the direction of a department, agency, or other element of the
			 United States Government, without fully complying with the procedures set forth
			 in the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.)
			 or chapter 119, 121, or 206 of title 18, United States Code.
				IIAPPLICATIONS AND PROCEDURES FOR ELECTRONIC
			 SURVEILLANCE FOR FOREIGN INTELLIGENCE PURPOSES
			201.Extension of period for applications for
			 orders for emergency electronic surveillance and physical searchSections 105(f) and 304(e) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(f) and 1824(e)) are
			 amended by striking 72 hours both places it appears in each of
			 those sections and inserting 7 days.
			202.Foreign Intelligence Surveillance Court
			 matters
				(a)Authority for Additional
			 JudgesSection 103(a) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) is
			 amended—
					(1)by inserting (1) after
			 (a);
					(2)in paragraph (1), as so designated, by
			 deleting 11 and replacing it with 15 and
			 inserting at least before seven of the United States
			 judicial circuits; and
					(3)by designating the second sentence as
			 paragraph (3) and indenting such paragraph, as so designated, two ems from the
			 left margin.
					(b)Consideration of Emergency
			 ApplicationsSuch section is
			 further amended by inserting after paragraph (2), as added by subsection (a)(4)
			 of this section, the following new paragraph:
					
						(2)A judge of the court shall make a
				determination to approve, deny, or modify an application submitted pursuant to
				subsection (f) of section 105, subsection (e) of section 304, or section 403
				not later than 24 hours after the receipt of such application by the
				court.
						.
				203.Document management system for applications
			 for orders approving electronic surveillance
				(a)System RequiredThe Attorney General shall, in consultation
			 with the Director of National Intelligence and the Foreign Intelligence
			 Surveillance Court, develop and implement a secure, classified document
			 management system that permits the prompt preparation, modification, and review
			 by appropriate personnel of the Department of Justice, the Federal Bureau of
			 Investigation, the National Security Agency, and other applicable elements of
			 the United States Government of applications under the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1804) before their submission to the
			 Foreign Intelligence Surveillance Court.
				(b)Scope of SystemThe document management system required by
			 subsection (a) shall—
					(1)permit and facilitate the prompt submittal
			 of applications to the Foreign Intelligence Surveillance Court under the
			 Foreign Intelligence Surveillance Act of 1978; and
					(2)permit and facilitate the prompt
			 transmittal of rulings of the Foreign Intelligence Surveillance Court to
			 personnel submitting applications described in paragraph (1), and provide for
			 the secure electronic storage and retrieval of all such applications and
			 related matters with the court and for their secure transmission to the
			 National Archives and Records Administration.
					204.Additional personnel for preparation and
			 consideration of applications for orders approving electronic surveillance and
			 physical search
				(a)Office of
			 intelligence, national security division
					(1)Additional personnelThe Office of Intelligence, National
			 Security Division of the Department of Justice is hereby authorized such
			 additional personnel as may be necessary to carry out the prompt and timely
			 preparation, modification, and review of applications under Foreign
			 Intelligence Surveillance Act of 1978 for orders under that Act for foreign
			 intelligence purposes.
					(2)AssignmentThe Attorney General shall assign personnel
			 authorized by paragraph (1) to and among appropriate offices of the United
			 States Intelligence Community in order that such personnel may directly assist
			 personnel of the Intelligence Community in preparing applications described in
			 that paragraph and conduct prompt and effective oversight of the activities of
			 such agencies under Foreign Intelligence Surveillance Court orders.
					(b)Director of National Intelligence
					(1)Additional legal and other
			 personnelThe Director of
			 National Intelligence is hereby authorized such additional legal and other
			 personnel as may be necessary to carry out the prompt and timely preparation of
			 applications under the Foreign Intelligence Surveillance Act of 1978 for orders
			 under that Act approving electronic surveillance for foreign intelligence
			 purposes.
					(2)AssignmentThe Director of National Intelligence shall
			 assign personnel authorized by paragraph (1) to and among the agencies of the
			 United States Intelligence Community, including the field offices of the
			 Federal Bureau of Investigation, in order that such personnel may directly
			 assist personnel of the Intelligence Community in preparing applications
			 described in that paragraph.
					(c)Additional Legal and Other Personnel for
			 Foreign Intelligence Surveillance CourtThere is hereby authorized for the Foreign
			 Intelligence Surveillance Court such additional staff personnel as may be
			 necessary to facilitate the prompt and timely consideration by that Court of
			 applications under the Foreign Intelligence Surveillance Act of 1978 for orders
			 under that Act approving electronic surveillance for foreign intelligence
			 purposes. Personnel authorized by this paragraph shall perform such duties
			 relating to the consideration of such applications as that Court shall
			 direct.
				(d)Supplement Not SupplantThe personnel authorized by this section
			 are in addition to any other personnel authorized by law.
				205.Training of
			 intelligence community personnel in foreign intelligence collection
			 mattersThe Director of
			 National Intelligence shall, in consultation with the Attorney General—
				(1)develop
			 regulations to establish procedures for conducting and seeking approval of
			 electronic surveillance, physical search, and the installation and use of pen
			 registers and trap and trace devices on an emergency basis, and for preparing
			 and properly submitting and receiving applications and orders under the Foreign
			 Intelligence Surveillance Act of 1978; and
				(2)prescribe related
			 training on the Foreign Intelligence Surveillance Act of 1978 and related legal
			 matters for the personnel of the applicable agencies of the Intelligence
			 Community.
				206.Enhancement of
			 electronic surveillance authority in wartime and other collectionSections 111, 309, and 404 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1811, 1829, and 1844) are
			 amended by striking Congress and inserting Congress or an
			 authorization for the use of military force described in section 2(c)(2) of the
			 War Powers Resolution (50 U.S.C. 1541(c)(2)) if such authorization contains a
			 specific authorization for foreign intelligence collection under this section,
			 or if the Congress is unable to convene because of an attack upon the United
			 States..
			IIIClarifications to the Foreign Intelligence
			 Surveillance Act of 1978
			301.Repeal of
			 Protect America Act
				(a)In
			 generalThe Protect America Act (Public Law 110–55) is hereby
			 repealed.
				(b)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
					(1)in the table of
			 contents in the first section, by striking the items relating to sections 105A,
			 105B, and 105C;
					(2)in section
			 103(e)—
						(A)in paragraph (1), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1);
			 and
						(B)in paragraph (2), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1);
			 and
						(3)by striking
			 sections 105A, 105B, and 105C.
					302.Acquisition of
			 foreign-to-foreign communicationsThe Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is further amended—
				(1)in section
			 102(a)——
					(A)in paragraph
			 (1)(A)—
						(i)in
			 clause (i), by striking ; or and inserting
			 ;;
						(ii)in
			 clause (ii), by striking ; and inserting ; or;
			 and
						(iii)by
			 adding at the end the following new clause:
							
								(iii)the acquisition of the contents of
				communications transmitted exclusively between or among persons reasonably
				believed to be located outside of the United States and not known to be United
				States persons, without respect to whether the communication passes through the
				United States or the surveillance device is located within the United
				States.
								;
				
						(B)in paragraph (1)(B), by inserting in
			 the case of clause (A)(i) or (A)(ii), before there is
			 no; and
					(C)by adding at the
			 end the following: Determinations with respect to whether or not a
			 person is reasonably believed to be located outside the United States shall be
			 made in accordance with guidelines promulgated by the Attorney General within
			 30 days of the enactment of the Foreign Intelligence Surveillance Modernization
			 Act of 2007, and said guidelines and the results of the acquisition of
			 communications authorized by this Act in which the communications of U.S.
			 Persons are incidentally acquired, and of the implementation of all guidelines
			 developed by the Attorney General governing said acquisition activities, shall
			 be reviewed not less than quarterly by the court established by section 103(a)
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803(a).; and
					(2)in section
			 302(a)(1)(A)—
					(A)by redesignating
			 clauses (ii) and (iii) as clauses (iii) and (iv), respectively;
					(B)by inserting after
			 clause (i) the following new clause:
						
							(ii)the physical search is solely directed at
				stored electronic communications between or among persons reasonably believed
				to be located outside of the United States and not known to be United States
				persons that are in the possession of a provider of a remote computing service,
				as that term is used in section 2711(2) of title 18, United States Code; the
				term stored electronic communication shall mean any
				communication, other than a wire or radio communication, that is in
				electronic storage as that term is defined by section 2511(17)
				of Title 18, United States Code;
							;
				and
					(C)in clause (iii)
			 (as so redesignated), by inserting in the case of clause (i),
			 before there is no substantial likelihood.
					IVOTHER MATTERS
			401.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
			402.Effective date
				(a)In
			 generalSubject to subsection
			 (b), this Act and the amendments made by this Act shall take effect on the date
			 that is 30 days after the date of the enactment of this Act, and all orders
			 issued pursuant to Protect America Act (Public Law 110–55) up to the date of
			 the enactment of this Act shall continue in effect, provided that the
			 activities authorized by orders issued under the Protect America Act (Public
			 Law 110–55) are brought into compliance with the provisions of this Act within
			 90 days of enactment of this Act.
				(b)ExceptionSubsection
			 (a) shall not apply to section 102.
				403.SunsetEffective on December 31, 2009—
				(1)this Act shall
			 cease to have effect; and
				(2)the provisions of
			 law amended by this Act are amended to read as they read before the enactment
			 of this Act.
				
